Citation Nr: 0122508	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  01-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
defective hearing, currently rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1940 
to November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted an 
increased rating for bilateral hearing loss effective from 
August 30, 1999, but denied an increased rating for tinnitus 
and denied TDIU.  A notice of disagreement was received in 
October 2000, a statement of the case was issued in December 
2000 addressing the hearing loss and tinnitus issues.  A 
substantive appeal as to these two issues was received in 
February 2001.  A supplemental statement of the case which 
included the TDIU issue was then issued in March 2001.  A 
Board hearing was held at the RO in June 2001, and the 
transcript of that hearing effectively constituted a timely 
substantive appeal on the TDIU issue.


FINDING OF FACT

The veteran has continuous, severe tinnitus in his left ear.



CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.85, 
4.86, Diagnostic Code 6260 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With regard to the tinnitus issue, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes two recent VA examinations, 
multiple recent private examinations and opinions, service 
medical records, and numerous older private and VA medical 
records and examination reports.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating for tinnitus.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the tinnitus claim and has notified the 
claimant of the information and evidence necessary to 
substantiate the tinnitus claim.  Consequently, the case need 
not be referred to the claimant or the claimant's 
representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The present appeal involves the veteran's claim that the 
severity of his service-connected tinnitus warrants higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Rating Schedule assigns a 10 percent rating for recurrent 
tinnitus.  38 C.F.R. § 4.85, Code 6260.  No higher rating is 
assignable for tinnitus under this Code provision, and no 
other diagnostic criteria are applicable.  There is no basis 
for a higher schedular evaluation. 

With regard to an extraschedular rating under 38 C.F.R. 
§ 3.321, the Board finds that there has been no showing that 
this service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  While the veteran has voiced complaints 
regarding his employment, such complaints have involved an 
inability to hear sound, not interference with hearing from 
his tinnitus.  One physician did opine that the tinnitus 
could affect his ability to concentrate, and the veteran 
complained that it affected his ability to sleep, but the 
Board finds that these circumstances do not rise to the level 
of a an exceptional or unusual disability picture so as to 
render impractical the application of the regular rating 
schedule standards.  38 C.F.R. § 3.321(b)(1).  In the absence 
of such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus 
is not warranted.  To this extent, the appeal is denied.


REMAND

With regard to the increased rating for hearing loss and TDIU 
issues, the Board finds that further development of the 
medical evidence is necessary.  While the record includes 
several VA and private audiometric test reports, some of the 
more private reports do not report the veteran's hearing 
acuity at all required frequencies. The veteran has testified 
that his hearing has become worse over the past several 
years, and the last VA hearing test appears to have been 
conducted in August 2000. 

With regard to the TDIU issue, at least two private medical 
examiners have offered opinions to the effect that the 
veteran's hearing loss affects his employability.  However, 
it does not appear that any opinions were offered by the VA 
examiner, nor does the record clearly show the veteran's 
educational and occupational background.  The Board notes 
here that in determining whether the veteran is unable to 
follow a substantially gainful employment due to his service-
connected disabilities, consideration may be given to his 
level of education, special training and previous work 
experience, but not to his age or to impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2000).  Further development in this regard is also 
necessary. 


Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file 
and undertake all necessary actions to 
comply with the notice and assistance 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations, including obtaining any 
pertinent VA medical records (not already 
in the claims file) and any pertinent 
private medical records (not already in 
the claims file) which the veteran may 
identify.  

2.  The RO should also take action to 
obtain information from the veteran 
regarding his educational level, special 
training, and employment background. 

3.  The veteran should be scheduled for a 
special VA audiometric examination to 
ascertain the current level of hearing 
acuity.  Audiometric test results should 
be clearly reported to allow for 
application of pertinent VA diagnostic 
criteria.  The examiner should also offer 
an opinion as to the effect of the 
veteran's hearing loss and his tinnitus 
on his ability to follow a substantially 
gainful employment.  

4.  After completion of the above, the RO 
should review the expanded claims file 
and determine whether an increased rating 
is warranted for hearing loss and also 
whether a total rating based on 
individual unemployability is warranted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

